Citation Nr: 1441232	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left shoulder disability, claimed as a left arm disability.

7.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected PTSD. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1984 with additional service in the Pennsylvania Air National Guard, including Active Duty for Training (ACDUTRA) from May 26, 1987 to June 7, 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Philadelphia RO in May 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for a right knee disability, bilateral hearing loss, tinnitus, and a left shoulder disability, as well as the increased rating claim for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was not received until April 8, 2008.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed right knee strain is related to service.


CONCLUSIONS OF LAW

1.  An effective date prior to April 8, 2008, for the grant of service-connected for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The currently diagnosed right knee strain was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

	A.  Earlier Effective Date Claim 

With respect to the VCAA and the Veteran's earlier effective date claim, no VCAA notice is necessary in this case because the outcome of the earlier effective date claims depends exclusively on documents which are already contained in the Veteran's VA claims folder. 

The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, an earlier effective date is not assignable as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Here, no additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In this case, the resolution of the Veteran's claims is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under VCAA is required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

	B.  Right Knee Disability

With respect to the VCAA and the Veteran's right knee disability claim, as the Board's determination represents a full grant of the benefits sought on appeal, a detailed discussion of the impact of the VCAA on this issue is not necessary.  

In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the appellant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Law and Regulations 

	A.  Service connection 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

	B.  Effective Dates

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

III.  Analysis - Earlier Effective Date Claim

The Veteran is seeking an effective date earlier than April 8, 2008 for the grant of service connection for PTSD.  In his February 2010 notice of disagreement, the Veteran argued that he filed a claim seeking entitlement to service connection for PTSD on December 20, 2007, and his effective date should be altered to reflect this prior claim. 

As noted above, in general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

The record reflects that the Veteran initially filed a claim for service connection for PTSD on April 8, 2008.  Service connection for PTSD was granted in a March 2009 rating decision; an effective date of April 8, 2008 was assigned. 

A careful review of the Veteran's VA claims file reveals no indication that there was a pending claim of service connection prior to April 8, 2008.  See Servello, 3 Vet. App. at 198-200 (1992) (the Board must examine all communications that can be interpreted as a claim, formal or informal, for VA benefits). 

While cognizant that the Veteran has reported that he filed a claim for service connection for PTSD in 2007, he has not pointed to any communication to VA prior to April 8, 2008 that could serve as an application for service connection.

Moreover, the record reflects that the Veteran has provided conflicting statements as to when he filed his claim.  Specifically, while the Veteran stated that he filed a claim for service connection for PTSD in 2007, during the during the May 2014 hearing, the Veteran acknowledged that he filed a claim for a knee disability in April 2008 and that he "probably" filed a claim for PTSD "at that time."  See the hearing transcript, pages 17-18.  Interestingly, during the hearing, the Veteran also testified that he first filed a claim for service connection for PTSD in December 2010.  Id, at 15.

Upon review, the Veteran's statements are at odds with the evidence of record and the Board finds that the Veteran is not a reliable historian.  In this capacity, the Board notes that medical professionals have determined that the Veteran experiences memory problems as a symptom of his service-connected PTSD.  See an April 2010 VA examination report.  Ultimately, his recollections are not credible to the extent that they are contradicted by the documents in the claims file.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

In short, while the Board has considered the Veteran's statements, the record indicates that the Veteran filed a claim seeking entitlement to service connection for PTSD on April 8, 2008, and not earlier.  

Having determined that the Veteran's claim was filed on April 8, 2008, the Board must now determine when entitlement to service connection arose.  In this capacity, the Board notes that the Veteran submitted an August 2013 statement from V.D.M., who reported that he was experiencing anger problems as early as 1987.

To the extent the Veteran contends that entitlement to service connection arose with the onset of his symptoms in 1987, the effective date assigned to his PTSD would remain April 8, 2008.  As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, even if the Board were to accept that the Veteran's had been experiencing PTSD symptomatology in 1987, his April 2008 claim is clearly the later of two dates specified by law.   

As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Hence, on this record, an earlier effective date is not assignable by law.

IV.  Analysis - Right Knee Disability

The Veteran claims that he has a right knee disability as a result of an injury he sustained while on ACDUTRA.  Specifically, the Veteran has testified that he injured his knee while jumping over a tent in November 1993.  See the hearing transcript, pages 27-28. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.

Here, the Veteran was diagnosed with right knee strain and mild degenerative changes in the right knee during a May 2012 VA examination.  A current disability has therefore been demonstrated. 

The Veteran's treatment records document that he was on ACDUTRA when he injured his knee in November 1993.  This record notes that the Veteran "jumped over an object" and felt a "pop sensation" with immediate pain in his knee.  He was subsequently diagnosed with a right knee strain.  See a November 18, 1993 service treatment record.  An in-service injury has therefore been demonstrated. 

In May 2012, after reviewing the Veteran's claims file and conducting a clinical examination, a VA examiner stated that the Veteran's degenerative arthritis is not due to military service because the "Veteran was not diagnosed with arthritis in the military and there is no medical literature to suggest [that knee] strain leads to arthritis."  However, the examiner also stated that the Veteran's "right knee strain is at least as likely as not related to military service" and noted that the Veteran has continued to have right knee pain since his in-service injury. 

Upon review, the record does not contain any evidence indicating that the Veteran's right knee strain is not related to his active duty service. 

Accordingly, service connection for a right knee strain is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to an effective date earlier than April 8, 2008 for the grant of service connection for PTSD is denied.

Service connection for right knee strain is granted. 


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded for further development.

I.  Notification of Missing Records

Under 38 C.F.R. § 3.159(e), VA has a duty to notify a claimant if it is unable to obtain records.  In this case, the Veteran has not been notified of the June 2009 or March 2013 Formal Findings which determined that his service treatment records from the Air National Guard and a complete set of his service treatment records from his period of active duty service were unavailable.  Similarly, the Veteran was not notified of an August 2009 statement from H.C.F., which indicates that the he does not have any records pertaining to the Veteran.  On remand, the Veteran must be notified of the unavailability of these records. 

II.  Duty to Obtain Records

In February 2010, the Veteran authorized VA to obtain his private treatment records from Temple University Foot and Ankle Institute.  While the RO requested the Veteran's treatment records in April 2011, no response was received. 

Pursuant to 38 C.F.R. § 3.159(c), VA must make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  "Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request."  As the RO has made only one attempt to obtain the Veteran's private treatment records, a remand is necessary so the AOJ can conduct further efforts to obtain the Veteran's private treatment records.

III.  Temporary Claims File

An October 2013 deferred rating decision provides instructions for staff at the RO to create a temporary claims file, if necessary.  If such a file exists, the evidence contained therein is constructively of record, and should be associated with the Veteran's paper and/or electronic claims file, and considered, in connection with the present appeal. 

IV.  PTSD 

During the May 2014 hearing, the Veteran testified that his PTSD had increased in severity since his last examination.  See the hearing transcript, page 14.

Since the Veteran asserts that disability has increased in severity since his last VA examination and that the evidence does not adequately address the current state of his service-connected PTSD, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

V.  Tinnitus

Following a clinical examination, the May 2012 VA examiner stated that the Veteran's tinnitus was not related to his in-service noise exposure because there was "no significant threshold shift on his exit or separation physical" and he "did not report any problems with tinnitus at that time."

As currently drafted, the May 2012 VA examiner's opinion provides no rational as to why the Veteran's tinnitus could not develop after his active duty service.  A gap between service and onset of symptoms may justify a conclusion that a condition is not service connected.  However, service connection does not require that a condition manifest in service.  Therefore, an additional VA medical opinion must be obtained properly explaining the relevance of the facts cited by the examiner.

VI.  Left Shoulder

The Veteran contends that he injured his left shoulder when he was struck by the wing of a plane.  See, e.g., hearing transcript, page 20.  In support of his claim, the Veteran has submitted a Navy Safety Center report from November 1980 that documents that a service member was struck in the left forearm by the tail hook of a plane.  The Veteran has also submitted a July 2009 lay statement from L.W. who indicated that the Veteran has continued to experience problems with his left shoulder since his in-service injury. 

Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).  The examiner should accept the Veteran's account of his injury in service as true unless there is a medical reason to doubt its veracity.  In such a case, the examiner should explain why the Veteran's recollection is inconsistent with principles of medical science and/or the evidence in this case.

VII.  Ongoing Treatment Records

Finally, the Veteran has been receiving ongoing treatment at the VA Medical Center in Philadelphia, Pennsylvania.  On remand, the Veteran's treatment records should be obtained and associated with his claims folder. 

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since April 2013. 

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ should contact the Veteran and inform him of the June 2009 and March 2013 Formal Findings of Unavailability and the August 2009 statement that H.C.F., Human Resources Consultant, does not have any records pertaining to the Veteran.  Such notice should comply with 38 C.F.R. § 3.159(e).

3.  The AOJ must inform the Veteran that the February 2010 authorization and release form (VA Form 21-4142) to obtain medical records from the Temple Foot and Ankle Institute has expired.  The AOJ must provide the Veteran with a new VA Form 21-4142 and request that he authorize VA to obtain his records.

4.  Contact the Philadelphia RO to obtain and associate with the record on appeal any and all documents in the RO's possession that are potentially relevant to the matter currently on appeal, to include any such documents maintained in temporary claims files.  If a temporary claims file does not exist, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  After the development requested in items (1) through (4) is completed, the AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

6.  Then, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and determine the etiology of his tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

Then, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed tinnitus had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  

7.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's left shoulder disability.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the claimed left shoulder disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should accept the Veteran's account of his injury in service as true unless there is a medical reason to doubt its veracity.  In such a case, the examiner should explain why the Veteran's recollection is inconsistent with principles of medical science and/or the evidence in this case.

8.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


